TREA'ITORNEYGENERAL
                     OF   %-E-US




Ron. Robert S. Calvert             Opinion No. C-575
Comptrollerof mbllc Account8       ‘.~
Auatln, Texas                      Re: Method of cmputlng
                                       Inheritancetaxes where
                                       the deceased husband's
                                       will disposed in its
                                       entirety of some of the
                                       .c-lty     tstatt, and
                                       the surviving wldow
                                       elected to take thtre-
                                       under rectlvlng as a
                                       result of said election
                                       proptrty In excess of
                                       her one-half Intertat in
Pear Mr. Calve&:                       the entire community.
     You have requested tht -opinionof thla office on tht above
captionedmatttr and in connection thertwlth have ~advlsedus of
certain~facts. You have also furnishedus with a brief written
by tht attorney for the tatatt.
     The decedent's will was admitted to probate. In his will,
the decedent attempted to.dlspose of the tntlre~commnltJ
Interest In stvdral lttms of property. Iht mrvlvlng widow
elected to-take under the ulll rathtr than to rttaln her com-
munity one-half Interest In all of the camunity properties.
This she did by accepting the prwlslons of the will and
receiving benefits thtrtundtr. .61 Tax.Ju.r.24 431-433, 8 277.
As a result of her tltctlon, the survlvlug uldow rtctlved
proptrtlts of a valut greater thau the value OS her one-half
of the commnlty plus her $25,000 txtlhptlon.
      The attorney for the estate takes the position that in
computing the lnhtrltanct taxes due, tht eurvlvlng widow
should be allowed to off-s& tht   value of her commnlty  one-
half interest against the value of the proptrtlttlshe received
under the will.




                           -2777-
Hon. Robert S. Calvert, Page 2         Opinion No. C-575


     In Calvert v. Fort Worth National Bank, 163 Tex. 405, 356
S.W.2d 918 (1962), the court held that the community Interest
of the wife did not pass by "will" to beneficiaries other than
the wife within the meaning of the Inheritance tax statute
(Art. 14.01, Title 122A, Vol. 20A, Taxation-General, V.C.S.)
where the husband's will bequeathed the home and certain
personal property to his wife and the remainder of his separate
and all of the balance of the community property was devised
and bequeathed In trust for the benefit of the wife, who elected
to take under the will, with remainder interest to the other
beneficiaries.
     The owner of one-half of the.communlty property in the
Fort Worth Natlonal Bank case was the surviving widow. In that
case, no tax had been assessed against the widow since what she
took under the will did not exceed the value of her community
interest plus the $25,003 statutory exemption.
     You are advised that in this case, as the wife received,
under the will pro erty of a greater value than her community
Interest plus the $ 25,000 exemption, the value of the property
received by the wife In excess of the value of her community
Interest less the $25,000 statutory exemption Is subject to the
Inheritance tax at the rates provided In Article 14.02, Title
122A, 20A, Taxation-General, Vernon's Civil Statutes.
     Likewise, under the holding of the,Fort Worth National
Bank case, the tax, If any, dut from the other beneficiaries
under the will should be computed only upon the value of'the
property received from the deceased husband's one-half com-
munity Interest less the applicable statutory exemption.

                     SUMMARY
                     -------
              Where the deceased husband's will
        disposed In Its entirety of some of the
        community estate, and the survlvlng widow
        elected to take thereunder, receiving, as
        a result of said election, property in
        excess of the value of her one-half Interest
        in the entire community, the value of the
        property received In excess of the value of
        her community interest less the $25,000




                          -2i78-
    .

.




        Hon. Robert S. Calve&,    Page 3         Opinion No. C-575


                   statutory exemption, Is subject to
                   an Inheritance tax at the rates pro-
                   vided In Article 14.02. The tax,i'lf
                   any, due from tht othtr btneflclarlta
                   under the will should be computed'konly
                   upon the value of the property re&elvtd
                   from the dtceastd husband's one-half
                   community Interest less the applicable
                   statutory exemption.

                                       Yours very truly,
                                       UAOQONER CARR
                                       Attorney General




        HMcGP:dl
        APPROVZD:
        OPINION COMMITTRE
        W. V. Gepptrt, Chairman
        J. H. Broadhurst
        Gordon C. Cam
        Wade Anderson
        Y. 0. Shultz
        APPROVED FOR TRE ATl’ORN’EY QERERAL
        BY: T. B. Wright




                                      -2779-